Citation Nr: 1027473	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  10-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from December 1943 to 
February 1946 as a Mailman, second class in the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has alleged in his January 2009 application for 
compensation and pension, VA Form 21-526, that he was injured 
during the course of a VA examination in February 2008 when he 
was instructed to jump off of an examination table.  The Veteran 
has further reiterated this claim in his May 2009 Statement In 
Support Of The Claim, October 2009 Notice Of Disagreement, and 
his February 2010 statement attached to the Appeal to Board of 
Veterans' Appeals.  Thus, it would appear that the Veteran has 
made a claim for benefits under 38 U.S.C.A. § 1151.  While the 
issue of compensation as a result of a disability caused 
by VA in the course of an examination conducted by a VA 
employee at a VA facility has been raised by the record, 
it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has bilateral spondylosis, 
spondylolisthesis, and degenerative disc disease of the low 
back.
3.	The Veteran's low back disorder is not related to active 
military service or any incident thereof and was not manifest 
either in service or within one year after separation from the 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated as a 
consequence of active duty military service nor can it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in May 2009, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for a low back disorder, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording him the opportunity to give testimony before an RO 
hearing officer or the Board, although he declined to do either.  
VA obtained the Veteran's service treatment records and post-
service treatment records as well.  The Veteran was not, however, 
provided a medical examination as VA is not required to provide a 
medical examination in this claim because there is sufficient 
competent medical evidence on file for VA to make a decision on 
this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  Specifically, 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. McLendon, 20 Vet. App. at 81 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, 
the United States Court of Appeals for Veterans Claims (Court) 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 81(2006).  Here, there is 
no credible evidence of an in-service event or injury nor of the 
onset of the current back disability having manifest within one 
year of service.

Following a complete review of the record, the Board finds that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the Veteran's 
claims file, and the Veteran does not appear to contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now address 
the merits of the Veteran's claim.


The Veteran asserts that while in active military service he 
experienced extreme pain in his lower back after lifting a box of 
dynamite as a member of a work party in the Admiralty Islands.  
He further claims that after this incident he was treated for a 
back injury and removed from the work party.  He further asserts 
that he only received informal treatment at the time of his 
injury.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  Service connection for 
some disorders, including arthritis, will be presumed if manifest 
to a compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury is 
not enough; there must be evidence of a chronic disability 
resulting from that injury.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent as to any 
complaint, diagnosis, or treatment of a low back disorder.  After 
separation, the Veteran worked as a mechanic and as a plaster 
repairman and reports that his low back disorder was not 
pronounced until lifting a bag of cement post-service, requiring 
hospital treatment.  This is when the Veteran was first diagnosed 
as having spondylosis, although he has not provided more specific 
details regarding this occurrence.  

The Veteran also asserts that he was severely injured at a VA 
medical facility in February 2008.  Subsequently, the Veteran 
asserted, in treatment, that he had a history of low back pain 
that was different and that his hip pain was worse at that time.  
He was then given an x-ray examination which resulted in a 
diagnosis of bilateral spondylosis, spondylolisthesis, and 
degenerative disc disease in April 2008.  Following this 
treatment, the Veteran has made several inconsistent statements 
regarding his low back disorder that are discussed in detail 
below.

The only evidence of an in-service injury is the Veteran's own 
lay statements.  Here, the Veteran is competent to testify as to 
this injury as it is within his realm of knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  As an injury to the low 
back while lifting is certainly consistent with the Veteran's 
service in the U.S. Navy during the World War II era, the Board 
finds that the Veteran incurred an in-service injury, but there 
is no evidence of there having been a chronic back disability at 
the time of his service or within one year of discharge from 
service.

Additionally, in reviewing the evidence as outlined above, the 
Board finds no evidence of a link between an in-service injury 
and the currently diagnosed back disorder other than the 
Veteran's assertions.  The Board notes that the Veteran's 
testimony is only competent to establish the presence of 
observable symptomatology but not competent to render a medical 
diagnosis or provide the medical nexus required to find a 
service-connected disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable of 
lay diagnosis).  The Board recognizes the sincerity of the 
arguments advanced by the Veteran that his low back disorder is 
service connected.  The medical evidence, however, does not 
support his contentions.  In fact, the medical evidence clearly 
shows that the Veteran was not found to have the current back 
disability until many years after service discharge and after a 
post-service workplace injury.

Resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Low back disorder requires 
specialized training for a determination as to diagnosis and 
causation and is, therefore, not susceptible of lay opinions on 
etiology.  In the present case, there are no medical opinions 
that there is a nexus between the Veteran's current low back 
disorder and his active service.

As mentioned above, the Veteran may establish a causal 
relationship between the present disability and the injury 
incurred during service by a showing of a continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  To this effect, the 
Veteran has made inconsistent statements regarding his low back 
disorder in the period of time from his in-service injury up 
until the diagnosis of his back conditions.  The Veteran stated 
in May 2009 that within days of his injury he was able to handle 
large sacks of mail and was then able to work until he injured 
himself lifting a sack of cement in the civilian sector, and that 
he then had no further back problems until February 2008.  Then, 
in October 2009, he stated that his low back disorder had 
worsened over the years requiring him to self-medicate and use 
ice packs.  In other statements, the Veteran has not alleged any 
instance of low back disorder up until the post-service incident 
with the cement sack.  Furthermore, the Veteran's post-service 
employment history as a mechanic and plaster repairman suggests 
heavy lifting post-service.  

Unfortunately, the Board cannot accept the Veteran's lay 
statements as credible to show a continuity of symptomatology as 
the statements are inconsistent with themselves and the other 
evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  As such, there is no record of any diagnosis, treatment, 
or complaint of low back disorder during service or in the 
decades that followed.  The Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
currently exists.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board does not find that the Veteran had a 
chronic back disability during his service or within one year of 
service nor that any minor in-service injury is related to his 
current disability.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).


Thus, the Board finds that although the Veteran is currently 
afflicted with a low back disorder and did suffer a minor in-
service injury, there is no credible evidence of a causal link 
between the two.  See Shedden, 381 F.3d at 1167.  Because the 
evidence is not so evenly balanced as to allow application of the 
benefit-of-the doubt rule, the claim for entitlement to service 
connection for a low back disorder is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


